Citation Nr: 0009972	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-19 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the 50 percent disability rating assigned from March 
25, 1993 to February 6, 1998, for the appellant's service-
connected post traumatic stress disorder (PTSD) is 
appropriate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1969.

This appeal arises from a May 1993 rating decision rendered 
by the Jackson, Mississippi (RO) which denied entitlement to 
service connection for post traumatic stress disorder (PTSD) 
on the basis that new and material evidence sufficient to 
warrant reopening of the appellant's claim had not been 
submitted.  The decision was appealed, and by decision in 
December 1995, the Board granted entitlement to service 
connection for PTSD.  VARO then assigned a 50 percent 
disability rating for service-connected PTSD, effective March 
25, 1993.  The appellant expressed disagreement with the 
assigned 50 percent disability evaluation in October 1996.  
In September 1988, VARO thereafter granted an increase in the 
appellant's disability evaluation for PTSD from 50 to 100 
percent disabling, effective July 4, 1998.  In November 1998, 
VARO revised the effective date for the 100 percent rating to 
February 6, 1998.

The VARO has characterized the issue as entitlement to an 
earlier effective date for the assignment of a 100 percent 
disability rating for the appellant's service-connected PTSD.  
Because there has been no final decision regarding the initial 
assignment of a disability evaluation, the Board has 
recharacterized the issue as stated on the title page of this 
decision.

The record does not show that the RO expressly considered 
referral of this case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  From March 25, 1993 through February 5, 1998, contemporary 
global assessment of functioning scores for PTSD ranged from 
90 to 60.  

2.  From March 25, 1993 through February 5, 1998, PTSD did not 
result in more than considerable social and industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships


CONCLUSION OF LAW

Manifestations of the appellant's service-connected post 
traumatic stress disorder, were no more than 50 percent 
disabling from March 25, 1993 through February 5, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 
4.7, 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132 
Diagnostic Code 9411 (1995).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the appellant's claim for a higher disability 
rating, the Board finds that the appellant has satisfied his 
statutory burden of submitting evidence which is sufficient to 
justify a belief that his claim is "well-grounded."  38 
U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  It is also clear that the appellant's 
claim has been adequately developed for appellate review 
purposes by VARO, and that the Board may therefore proceed to 
disposition of the matter.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(1999) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(1999) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board also notes that it has characterized the issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  Fenderson, No. 96-947, slip op. at 
17, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluation assigned to his 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 50 percent evaluation for 
PTSD, effective as of March 25, 1993, the date of filing of 
his claim for service connection.  VARO subsequently increased 
his disability rating to 100 percent, effective as of February 
6, 1998.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

July 1993 private treatment records and a report received in 
October 1993 from Pine Belt Mental Healthcare Resources were 
submitted which indicated that the appellant had been treated 
since September 1992.  It was indicated that he had a 
diagnosis of post traumatic stress disorder and had been 
experiencing symptoms which included flash backs, intrusive 
memories, and sleep disturbances which appeared to be 
worsening with time.  

VA treatment records were submitted which indicated that the 
appellant complained of audio and visual hallucinations in 
October 1994.  He claimed that he had nightmares, flashbacks 
and frequent suicidal thoughts.  He denied any history of 
suicidal attempts.  A PTSD screening appointment was planned.  
A January 1995 entry indicated that the appellant was to start 
seeing a psychologist at his local mental health clinic.  He 
was seen in May 1995 for routine follow up and reported that 
he was generally doing well.  He denied any complaints or 
problems.  He denied hallucinations or delusions, and suicidal 
or homicidal ideations.  In October 1995, he reported 
increased insomnia in recent weeks and requested an adjustment 
in medication.  He also reported increased anxiety and 
depressed mood.  Valium was increased to 5 mg. and Prozac was 
begun. The appellant was seen for his routine 6 month follow 
up in December 1995 and complained of increased trouble in 
recent weeks with depression, flashbacks, and nightmares.  He 
wanted to try an increased dosage of Prozac.  The impression 
was of PTSD with depression and obsessive thoughts.

The appellant was hospitalized at the VA from November 3, 1994 
to December 16, 1994 with a chief complaint of having 
nightmares and insomnia, hearing voices, and recalling things 
that happened in Vietnam.  He indicated that his marriage of 
27 years was stable, but that his wife and children were 
concerned when he had exacerbations of his PTSD symptoms.  
Mental status examination revealed that he was cooperative, 
friendly, and used a wheelchair secondary to being a 
paraplegic.  He had fair personal hygiene and grooming, and 
was alert and oriented with good memory function.  He spoke in 
a low voice with adequate inflections.  He described auditory 
and visual hallucinations, and denied delusions or suicidal or 
homicidal ideations.  He had a sad, depressed mood, and poor 
sleep, social isolation, intrusive thoughts, and nightmares.  
His affect was appropriate and his intelligence was average.  
Insight and judgment were good.  Axis I diagnosis was PTSD, 
and Global Assessment of Functioning (GAF) score was 80/90.  

A VA hospitalization summary for a period of admission from 
June 13, 1995 to July 12, 1995 reported that the appellant was 
admitted for treatment of his PTSD.  He was started on the 
regular Trauma Recovery Program to help him deal with his 
symptoms, which he reported as involving recurrent nightmares, 
reexperiencing intrusive thoughts and memories, depression, 
difficulty in controlling his anger, and social isolation.  
Axis I diagnosis was PTSD, and GAF was 50.

A VA hospitalization summary for a period of admission from 
January 16, 1996 to February 9, 1996 reported that he was 
admitted as a scheduled Trauma Recovery Program admission with 
a chief complaint of "flashbacks."  He stated that he had 
auditory and visual hallucinations about the Vietnamese, with 
increased nightmares, startle response and irritability.  He 
indicated that he took antidepressants, but that Prozac did no 
good.  On mental status examination, he was alert and 
oriented.  Recent and remote memory were grossly intact.  His 
thought processes were intact without flight of ideas or 
looseness of associations.  He reported positive auditory and 
visual hallucinations about Vietnam.  His judgment and insight 
were fair.  His behavior was pleasant and cooperative.  His 
affect was bland but he smiled frequently.  He denied suicidal 
or homicidal ideation.  GAF at the time of discharge was 70.

A VA examination was conducted in March 1996.  The appellant 
described his current status as "I'm just nervous.  All this 
stuff in my head is going wild.  I see gooks and NVA coming 
out of the woods sometimes."  He reported flashbacks 2 to 3 
times a week and dreams of Vietnam approximately 4 times a 
week.  Mental status examination revealed that he was slightly 
disheveled.  His eye contact was poor, his speech was 
unremarkable with no flight of ideas or loosening of 
associations.  His mood was depressed and anxious, as was his 
affect.  He denied hallucinations, expressed no clearly 
identifiable delusions, denied homicidal or suicidal thoughts, 
and was precisely oriented.  Remote, recent and immediate 
recall were good.  Judgment to avoid common danger was good.  
Abstracting ability was good.  Insight was fair.  

The RO assigned a 50 percent disability rating for PTSD based 
on considerable impairment, effective March 25, 1993, in a May 
1996 rating decision.  Subsequent rating decisions granted a 
number of temporary total hospital ratings and also confirmed 
the 50 percent schedular rating for PTSD.

A VA hospitalization summary for a period of admission from 
July 23, 1996 to August 15, 1996 indicated that the appellant 
was admitted for a chief complaint of nightmares and 
flashbacks.  He reported insomnia, social isolation, 
depression, irritability, and visual hallucinations that were 
usually precipitated by cues, such as a chopper flying over.  
Mental status examination revealed him to be clean and 
casually dressed.  He was alert and oriented times four.  His 
affect was flat with pleasant overtones and his mood was 
pleasant.  Recent and remote memory were grossly intact.  He 
denied suicidal or homicidal ideations, or auditory or visual 
hallucinations.  He was continued on medication that he had 
been taking prior to coming into the hospital, although there 
were some changes made during his hospitalization.  GAF was 
50/65-70.

VA treatment records dated from December 1996 to March 1997 
indicated that the appellant attended group sessions of the 
Trauma Recovery Program.  

A VA hospitalization summary for a period of admission from 
April 8, 1997 to May 2, 1997 reported that the appellant was a 
scheduled admission to the PTSD treatment program.  He 
reported that he had the same symptoms that he had had for 
years including flashbacks and nightmares frequently related 
to his Vietnam experiences.  He said there were no new or 
different problems or symptoms.  He reported severe sleep 
disturbances associated with the nightmares, social isolation, 
depressive symptoms, and irritability.  He acknowledged some 
thoughts that life was no longer worth living but had no plans 
of suicide.  GAF was 60/60.

The appellant was readmitted to the VA hospital from June 12, 
1997 to July 3, 1997 for complaints of homicidal and suicidal 
ideations.  Hospitalization summary and records indicated 
that he also reported increased nightmares and flashbacks, 
insomnia, social isolation, irritability, and thoughts of 
worthlessness.  He was treated with group therapy and milieu 
therapy and gradually improved to the point that he was 
denying homicidal and suicidal ideations and hallucinations.  
GAF was 65.

Private treatment records from Pine Belt Mental Health 
Center, dated from December 1995 to December 1997, reported 
that the appellant was followed for his PTSD symptoms which 
included auditory hallucinations, flashbacks, sleep 
disturbances, nightmares, and avoidance behaviors, and 
received marital therapy beginning in March 1996.  An August 
1997 entry reported that he continued to experience a lot of 
depression, some auditory hallucinations, seeing the faces of 
the men who died in Vietnam, and what were considered 
intrusive thoughts more than memories.  In December 1997, it 
was noted that he was basically at a stand still and needed 
regular supportive counseling on a weekly basis.

A VA examination was conducted February 6, 1998.  The 
appellant was appropriately dressed and adequately groomed, 
and exhibited no unusual motor activity.  His speech was 
fluent without flight of ideas or looseness of associations.  
His mood was anxious and depressed, as was his affect.  He 
denied suicidal thoughts and was precisely oriented times 
four.  Remote, recent and immediate recall were good.  He was 
of average intelligence and his judgment to avid common 
danger was adequate.  His abstracting ability was adequate, 
and insight was fair.  The diagnosis remained PTSD, and GAF 
was 45.

VA hospitalization records for a period of admission from 
March 30, 1998 to May 8, 1998 indicated that the appellant 
was admitted to the PTSD day treatment program.  However, due 
to his paraplegia and multiple medical problems and needs for 
assistance, he was housed as an inpatient for treatment in 
the outpatient PTSD program.  He was entered in routine PTSD 
groups and participated in therapy on a daily basis.  GAF 
during the past year was 50, and was currently 50.

A statement from the appellant's wife was submitted in July 
1998.  She indicated that the appellant often claimed that he 
did not want to live, and reported that his psychiatric 
symptoms had impacted his relationships with other family 
members.  She claimed that she and her son had to encourage 
him to shower; that he rarely shaved; and that he never 
brushed his teeth.  She claimed that she often had to repeat 
things before he would understand, and that he had panic 
attacks often.  She also reported that he had nightmares.

VA outpatient treatment records, dated from January 1998 to 
June 1998, reported that the appellant was treated for 
various physical disabilities in addition to his psychiatric 
symptoms.  He indicated that he was also being followed at 
Pine Belt.  

VA hospitalization records for a period of admission from 
July 4, 1998 to July 14, 1998 indicated that the appellant 
was again admitted for treatment of his PTSD symptoms.  GAF 
was 60, with 60 being the highest in the past year.

VARO granted the appellant an increase in his disability 
rating for service-connected PTSD from 50 to 100 percent 
disabling in a September 1998 rating decision, effective July 
4, 1998.  VARO subsequently granted the appellant a 100 
percent disability rating for PTSD, effective February 6, 
1998, in a November 1998 rating decision.

Prior to November 7, 1996, the criteria for 50 to 100 percent 
ratings for psychoneurotic disorders were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  [100 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

Under the revised rating criteria, post traumatic stress 
disorder and other anxiety disorders are rated under the 
"General Rating Formula for Mental Disorders," 38 C.F.R. 
§ 4.130 Diagnostic Code 9411 (1999).  As amended, the 
regulation reads:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1999).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1999).

A review of all the evidence dating from the time of the 
original claim, with application of either the old or the new 
rating criteria indicates that a rating in excess of 50 
percent for service-connected post traumatic stress disorder 
was not supported prior to February 6, 1998, at which time the 
100 percent disability rating became effective.  Id.; 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The clinical evidence shows that prior to February 6, 1998, 
manifestations of the appellant's PTSD included flashbacks, 
irritability, depression, insomnia, nightmares, intrusive 
thoughts, social isolation, and difficulty establishing and 
maintaining effective work and social relationships.  During 
this period, contemporary measures of psychological, social 
and industrial functioning (GAF scores) decreased over time 
from 90 to no less than 60.  These scores indicate absent or 
minimal symptoms at the beginning in early 1993 and moderate 
difficulty in social and occupational functioning by early 
1998.  

During this time, the Board finds no indication that the 
appellant had psychiatric symptoms that would more nearly 
approximate the criteria for a 70 percent disability rating 
under either the old or the new rating criteria.  
Specifically, the evidence does not indicate that prior to 
February 6, 1998, PTSD caused severe social or occupational 
impairment; or that he had deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideations; obsessional 
rituals which interfered with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively with 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  

Although the appellant had exacerbations of his psychiatric 
symptoms on occasions which warranted inpatient treatment, he 
was granted entitlement to a 100 percent disability rating on 
these occasions.  The preponderance of the evidence is against 
the appellant's claim for a higher disability rating.


ORDER

An initial rating greater than 50 percent disability for PTSD 
from March 25, 1993 through February 5, 1998, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

